             Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 1 of 20



 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 JORGE MANUEL AUCACAMA, individually
 and on behalf of others similarly situated,
                                                                   COMPLAINT
                                    Plaintiff,

                  -against-                                 COLLECTIVE ACTION UNDER
                                                                 29 U.S.C. § 216(b)
 CP PRINCE ST LLC (D/B/A COCO PAZZO),
 ALESSANDRO BANDINI, PINO DOE,
 JOSEPH ESSA, and GIUSEPPE LOUNGO,                                    ECF Case

                                     Defendants.
 -------------------------------------------------------X

        Plaintiff Jorge Manuel Aucacama (“Plaintiff Aucacama” or “Mr. Aucacama”), individually

and on behalf of others similarly situated, by and through his attorneys, Michael Faillace &

Associates, P.C., upon his knowledge and belief, and as against CP Prince St LLC (d/b/a Coco

Pazzo), (“Defendant Corporation”), Alessandro Bandini, Pino Doe, Joseph Essa, and Giuseppe

Loungo, (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                          NATURE OF ACTION

        1.     Plaintiff Aucacama is a former employee of Defendants CP Prince St LLC (d/b/a

Coco Pazzo), Alessandro Bandini, Pino Doe, Joseph Essa, and Giuseppe Loungo.

        2.      Defendants own, operate, or control an Italian restaurant, located at 160 Prince

Street, New York, NY 10012 under the name “Coco Pazzo”.
             Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 2 of 20



        3.      Upon information and belief, individual Defendants Alessandro Bandini, Pino Doe,

Joseph Essa, and Giuseppe Loungo, serve or served as owners, managers, principals, or agents of

Defendant Corporation and, through this corporate entity, operate or operated the restaurant as a

joint or unified enterprise.

        4.      Plaintiff Aucacama was employed as a dishwasher and a cleaner at the restaurant

located at 160 Prince Street, New York, NY 10012.

        5.      At all times relevant to this Complaint, Plaintiff Aucacama worked for Defendants in

excess of 40 hours per week, without appropriate overtime and spread of hours compensation for

the hours that he worked.

        6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Aucacama appropriately for any hours worked, either at the straight rate

of pay or for any additional overtime premium.

        7.      Further, Defendants failed to pay Plaintiff Aucacama the required “spread of hours”

pay for any day in which he had to work over 10 hours a day.

        8.      Furthermore, Defendants repeatedly failed to pay Plaintiff Aucacama wages on a

timely basis.

        9.      Defendants’ conduct extended beyond Plaintiff Aucacama to all other similarly

situated employees.

        10.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Aucacama and other employees to work in excess of forty (40) hours per

week without providing the overtime compensation required by federal and state law and

regulations.




                                                 -2-
          Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 3 of 20



       11.   Plaintiff Aucacama now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid overtime wages pursuant to the Fair Labor Standards Act of 1938,

29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and

650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

       12.   Plaintiff Aucacama seeks certification of this action as a collective action on behalf

of himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                JURISDICTION AND VENUE

       13.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Aucacama’s state law claims under 28

U.S.C. § 1367(a).

       14.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate an Italian restaurant located in this district. Further, Plaintiff Aucacama was employed by

Defendants in this district.

                                            PARTIES

                                             Plaintiff

       15.   Plaintiff Jorge Manuel Aucacama (“Plaintiff Aucacama” or “Mr. Aucacama”) is an

adult individual residing in Kings County, New York.



                                                -3-
         Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 4 of 20



       16.   Plaintiff Aucacama was employed by Defendants at Coco Pazzo from approximately

April 2018 until on or about April 27, 2019.

       17.   Plaintiff Aucacama consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                            Defendants

       18.   At all relevant times, Defendants owned, operated, or controlled an Italian restaurant,

located at 160 Prince Street, New York, NY 10012 under the name “Coco Pazzo”.

       19.   Upon information and belief, CP Prince St LLC (d/b/a Coco Pazzo) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information

and belief, it maintains its principal place of business at 160 Prince Street, New York, NY 10012.

       20.   Defendant Alessandro Bandini is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Alessandro Bandini is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporation.

Defendant Alessandro Bandini possesses operational control over Defendant Corporation, an

ownership interest in Defendant Corporation, and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants,

including Plaintiff Aucacama, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.

       21.   Defendant Pino Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Pino Doe is sued individually in

his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Pino Doe

possesses operational control over Defendant Corporation, an ownership interest in Defendant



                                                -4-
          Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 5 of 20



Corporation, and controls significant functions of Defendant Corporation. He determines the

wages and compensation of the employees of Defendants, including Plaintiff Aucacama,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       22.   Defendant Joseph Essa is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Joseph Essa is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Joseph Essa

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the

wages and compensation of the employees of Defendants, including Plaintiff Aucacama,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       23.   Defendant Giuseppe Loungo is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Giuseppe Loungo is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporation.

Defendant Giuseppe Loungo possesses operational control over Defendant Corporation, an

ownership interest in Defendant Corporation, and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants,

including Plaintiff Aucacama, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.




                                                -5-
          Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 6 of 20



                                  FACTUAL ALLEGATIONS

                              Defendants Constitute Joint Employers

       24.   Defendants operate an Italian restaurant located in the Soho section of Manhattan in

New York City.

       25.   Individual Defendants, Alessandro Bandini, Pino Doe, Joseph Essa, and Giuseppe

Loungo, possess operational control over Defendant Corporation, possess ownership interests in

Defendant Corporation, and control significant functions of Defendant Corporation.

       26.   Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       27.   Each Defendant possessed substantial control over Plaintiff Aucacama’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Aucacama, and all similarly situated individuals,

referred to herein.

       28.   Defendants jointly employed Plaintiff Aucacama (and all similarly situated

employees) and are Plaintiff Aucacama’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.

       29.   In the alternative, Defendants constitute a single employer of Plaintiff Aucacama

and/or similarly situated individuals.

       30.   Upon information and belief, Individual Defendants Alessandro Bandini, Pino Doe,

Joseph Essa, and Giuseppe Loungo operate Defendant Corporation as either an alter ego of

themselves and/or fail to operate Defendant Corporation as an entity legally separate and apart

from themselves, by among other things:




                                               -6-
          Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 7 of 20



             a) failing to adhere to the corporate formalities necessary to operate Defendant

                Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                by, amongst other things, failing to hold annual meetings or maintaining

                appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for their own benefit as the sole or majority

                shareholders,

             e) operating Defendant Corporation for their own benefit and maintaining control over

                this corporation as a closed Corporation,

             f) intermingling assets and debts of their own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       31.    At all relevant times, Defendants were Plaintiff Aucacama’s employers within the

meaning of the FLSA and New York Labor Law.

       32.    Defendants had the power to hire and fire Plaintiff Aucacama, controlled the terms

and conditions of employment, and determined the rate and method of any compensation in

exchange for Plaintiff Aucacama’s services.

       33.    In each year from 2018 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that

are separately stated).




                                                 -7-
           Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 8 of 20



         34.   In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                         Individual Plaintiff

         35.   Plaintiff Aucacama is a former employee of Defendants who was employed as a

dishwasher and a cleaner.

         36.   Plaintiff Aucacama seeks to represent a class of similarly situated individuals under

29 U.S.C. 216(b).

                                  Plaintiff Jorge Manuel Aucacama

         37.   Plaintiff Aucacama was employed by Defendants from approximately April 2018

until on or about April 27, 2019.

         38.   Defendants employed Plaintiff Aucacama as a dishwasher and a cleaner.

         39.   Plaintiff Aucacama regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

         40.   Plaintiff Aucacama’s work duties required neither discretion nor independent

judgment.

         41.   Throughout his employment with Defendants, Plaintiff Aucacama regularly worked

in excess of 40 hours per week.

         42.   From approximately April 2018 until on or about December 2018, Plaintiff

Aucacama worked from approximately 5:00 a.m. until on or about 4:00 p.m., 6 days a week and

from approximately 5:00 a.m. until on or about 9:00 a.m., 1 day a week (typically 70 hours per

week).




                                                 -8-
           Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 9 of 20



         43.   From approximately January 2019 until on or about February 2019, Plaintiff

Aucacama worked from approximately 5:00 a.m. until on or about 3:00 p.m., 6 days a week and

from approximately 5:00 a.m. until on or about 9:00 a.m., 1 day a week (typically 64 hours per

week).

         44.   From approximately March 2019 until on or about April 27, 2019, Plaintiff

Aucacama worked from approximately 5:00 a.m. until on or about 3:00 p.m., 6 days a week

(typically 60 hours per week).

         45.   Throughout his employment, Defendants paid Plaintiff Aucacama his wages in a

combination of checks and cash.

         46.   From approximately April 2018 until on or about December 2018, Defendants paid

Plaintiff Aucacama $13.00 per hour.

         47.   From approximately January 2019 until on or about April 27, 2019, Defendants paid

Plaintiff Aucacama $15.00 per hour.

         48.   Defendants never granted Plaintiff Aucacama any breaks or meal periods of any kind.

         49.   Nevertheless, Defendants deducted 3 hours for approximately 4 months from

Plaintiff Aucacama’s weekly paycheck for meal breaks he never took.

               50.      Although Plaintiff Aucacama was required to keep track of his time,

     Defendants required him to record fewer hours than he actually worked.

               51.      Specifically, defendants only permitted plaintiff Aucacama to punch in 2

     hours after he started working and did not permit him to punch in or out when he worked

     four hours on Saturday mornings. As a result, Plaintiff Aucacama was not accurately

     compensated for all of the hours that he worked.




                                                -9-
         Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 10 of 20



       52.   Defendants did not provide Plaintiff Aucacama an accurate statement of wages, as

required by NYLL 195(3).

      53.    In fact, Defendants adjusted Plaintiff Aucacama’s paystubs so that they reflected

inaccurate wages and hours worked.

      54.    Defendants did not give any notice to Plaintiff Aucacama, in English and in Spanish

(Plaintiff Aucacama’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                           Defendants’ General Employment Practices

      55.    At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Aucacama (and all similarly situated employees) to work in excess of 40

hours a week without paying him appropriate spread of hours pay and overtime compensation as

required by federal and state laws.

      56.    Plaintiff Aucacama was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the

wages he was owed for the hours he worked.

      57.     Defendants’ time keeping system did not reflect the actual hours that Plaintiff

Aucacama worked.

      58.    Defendants paid Plaintiff Aucacama his wages in a combination of checks and cash.

      59.    Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.




                                              - 10 -
         Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 11 of 20



      60.    Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Aucacama (and similarly situated individuals)

worked, and to avoid paying Plaintiff Aucacama properly for his full hours worked.

      61.    Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA

and NYLL.

      62.    Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Aucacama and other similarly situated former workers.

      63.    Defendants failed to provide Plaintiff Aucacama and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by

that payment of wages; name of employee; name of employer; address and phone number of

employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

piece, commission, or other; gross wages; deductions; allowances, if any, claimed as part of the

minimum wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of

pay; the number of regular hours worked; and the number of overtime hours worked, as required

by NYLL §195(3).

      64.    Defendants failed to provide Plaintiff Aucacama and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid

by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as

part of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

designated by the employer; the name of the employer; any “doing business as” names used by the

employer; the physical address of the employer's main office or principal place of business, and a



                                                - 11 -
         Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 12 of 20



mailing address if different; and the telephone number of the employer, as required by New York

Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      65.       Plaintiff Aucacama brings his FLSA overtime compensation and liquidated damages

claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all

similarly situated persons (the “FLSA Class members”), i.e., persons who are or were employed

by Defendants or any of them, on or after the date that is three years before the filing of the

complaint in this case (the “FLSA Class Period”).

      66.       At all relevant times, Plaintiff Aucacama and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required overtime pay at a one and

one-half their regular rates for work in excess of forty (40) hours per workweek and willfully

failing to keep records, as required under the FLSA.

      67.       The claims of Plaintiff Aucacama stated herein are similar to those of the other

employees.

                                   FIRST CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      68.       Plaintiff Aucacama repeats and realleges all paragraphs above as though fully set

forth herein.

       69.      At all times relevant to this action, Defendants were Plaintiff Aucacama’s employers

(and employers of the putative FLSA Class members) within the meaning of the Fair Labor

Standards Act. 29 U.S.C. § 203(d).



                                                 - 12 -
         Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 13 of 20



       70.      Defendants had the power to hire and fire Plaintiff Aucacama (and the FLSA Class

members), controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for his employment.

       71.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

       72.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).

      73.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Aucacama

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the

regular rate of pay for each hour worked in excess of forty hours in a work week.

      74.       Defendants’ failure to pay Plaintiff Aucacama (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      75.       Plaintiff Aucacama (and the FLSA Class members) were damaged in an amount to

be determined at trial.

                                  SECOND CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      76.       Plaintiff Aucacama repeats and realleges all paragraphs above as though fully set

forth herein.

      77.       Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Aucacama overtime

compensation at rates of one and one-half times the regular rate of pay for each hour worked in

excess of forty hours in a work week.



                                                - 13 -
         Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 14 of 20



      78.       Defendants’ failure to pay Plaintiff Aucacama overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      79.       Plaintiff Aucacama was damaged in an amount to be determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      80.       Plaintiff Aucacama repeats and realleges all paragraphs above as though fully set

forth herein.

      81.       Defendants failed to pay Plaintiff Aucacama one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Aucacama’s spread of hours exceeded

ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      82.       Defendants’ failure to pay Plaintiff Aucacama an additional hour’s pay for each day

PlaintiffAucacama’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      83.       Plaintiff Aucacama was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      84.       Plaintiff Aucacama repeats and realleges all paragraphs above as though fully set

forth herein.

      85.       Defendants failed to provide Plaintiff Aucacama with a written notice, in English and

in Spanish (Plaintiff Aucacama’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,



                                                 - 14 -
          Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 15 of 20



if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the

regular pay day designated by the employer; the name of the employer; any “doing business as"

names used by the employer; the physical address of the employer's main office or principal place

of business, and a mailing address if different; and the telephone number of the employer, as

required by NYLL §195(1).

      86.       Defendants are liable to Plaintiff Aucacama in the amount of $5,000, together with

costs and attorneys’ fees.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      87.       Plaintiff Aucacama repeats and realleges all paragraphs above as though fully set

forth herein.

      88.       With each payment of wages, Defendants failed to provide Plaintiff Aucacama with

an accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or

rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the

number of regular hours worked; and the number of overtime hours worked, as required by NYLL

195(3).

      89.       Defendants are liable to Plaintiff Aucacama in the amount of $5,000, together with

costs and attorneys’ fees.




                                                - 15 -
         Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 16 of 20



                                   SIXTH CAUSE OF ACTION

                 UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                               OF THE NEW YORK LABOR LAW

      90.       Plaintiff Aucacama repeats and realleges all paragraphs above as though fully set

forth herein.

      91.       At all relevant times, Defendants were Plaintiff Aucacama’s employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651.

      92.       Defendants made unlawful deductions from Plaintiff Aucacama’s wages including,

but not limited to, deductions for meal breaks he never took.

      93.       The deductions made from Plaintiff Aucacama’s wages was not authorized or

required by law.

      94.       Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiff Aucacama’s wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and

supporting New York State regulations.

      95.       Plaintiff Aucacama was damaged in an amount to be determined at trial.

                                 SEVENTH CAUSE OF ACTION

                   VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      96.       Plaintiff Aucacama repeats and realleges all paragraphs above as though set forth

fully herein.

      97.       Defendants did not pay Plaintiff Aucacama on a regular weekly basis, in violation of

NYLL §191.

      98.       Defendants are liable to Plaintiff Aucacama in an amount to be determined at trial.



                                                 - 16 -
          Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 17 of 20



                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Aucacama respectfully requests that this Court enter judgment

against Defendants by:

         (a)   Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

         (b)   Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Aucacama and the FLSA Class members;

         (c)   Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Aucacama’s and the

FLSA Class members’ compensation, hours, wages, and any deductions or credits taken against

wages;

         (d)   Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Aucacama and the FLSA Class members;

         (e)   Awarding Plaintiff Aucacama and the FLSA Class members damages for the

amount of unpaid overtime compensation and damages for any improper deductions or credits

taken against wages under the FLSA as applicable;

         (f)   Awarding Plaintiff Aucacama and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid overtime compensation, and

damages for any improper deductions or credits taken against wages under the FLSA as applicable

pursuant to 29 U.S.C. § 216(b);




                                               - 17 -
         Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 18 of 20



       (g)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Aucacama;

       (h)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Aucacama;

       (i)     Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiff Aucacama;

       (j)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Aucacama’s compensation, hours, wages and any deductions

or credits taken against wages;

       (k)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Aucacama;

       (l)     Awarding Plaintiff Aucacama damages for the amount of unpaid overtime

compensation, and for any improper deductions or credits taken against wages, as well as awarding

spread of hours pay under the NYLL as applicable

       (m)     Awarding Plaintiff Aucacama damages for Defendants’ violation of the NYLL

notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (n)     Awarding Plaintiff Aucacama liquidated damages in an amount equal to one

hundred percent (100%) of the total amount of overtime compensation and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (o)     Awarding Plaintiff Aucacama and the FLSA Class members pre-judgment and

post-judgment interest as applicable;




                                              - 18 -
         Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 19 of 20



       (p)      Awarding Plaintiff Aucacama and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (r)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

 Plaintiff Aucacama demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       May 9, 2019

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 19 -
Case 1:19-cv-04245-VEC Document 1 Filed 05/09/19 Page 20 of 20
